
	
		I
		112th CONGRESS
		2d Session
		H. R. 4156
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Markey (for
			 himself, Mr. Marino, and
			 Mr. Stearns) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  strengthen the ability of the Food and Drug Administration to seek advice from
		  external experts regarding rare diseases, the burden of rare diseases, and the
		  unmet medical needs of individuals with rare diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding and Promoting Expertise in
			 Review of Rare Treatments Act of 2012 or
			 EXPERRT Act of 2012
				.
		2.FindingsCongress finds as follows:
			(1)Biomedical
			 research is yielding discoveries that are leading to the development of new
			 therapies that hold great promise for treating disease.
			(2)Scientists are
			 increasingly unlocking the potential for targeting treatments according to
			 genetic defect.
			(3)Many of the new
			 therapies that are under development in laboratories across the Nation are
			 targeted to rare diseases, small subsets of diseases of significant incidence,
			 or even small subsets of rare diseases.
			(4)Progress in the
			 development of targeted therapies, while of great promise for those with
			 disease or disability, poses challenges for the Food and Drug Administration,
			 as the agency is asked to develop or obtain expertise in many diseases and
			 disease subtypes.
			(5)The Food and Drug
			 Administration could benefit from consultation with external experts who have a
			 deep understanding of the diseases or disease subtypes that are targeted by new
			 therapies.
			(6)External experts
			 could provide valuable advice about rare diseases or disease subtypes, disease
			 severity, and unmet medical needs.
			3.Consultation with
			 external expertsSubchapter E
			 of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et
			 seq.) is amended by adding at the end the following:
			
				568.Consultation
				with external experts on rare diseases, targeted therapies, and genetic
				targeting of treatments
					(a)In
				generalThe Secretary shall
				establish a program for consultation with external experts on the topics
				described in
				subsection (d), for the purpose of
				informing and strengthening the Food and Drug Agency’s review of drugs and
				biologic products for rare diseases and drugs and biologic products that are
				genetically targeted.
					(b)Program
				OperationUnder the program
				established under subsection (a), each review division within the Center for
				Drug Evaluation and Research and the Center for Biologics Evaluation and
				Research shall, when appropriate, seek the opinion of external experts on any
				topic described in subsection (d) by initiating contact with such experts. The
				external experts may also request the opportunity to meet with a review
				division regarding any topic described in subsection (d).
					(c)External
				expertsThe external experts under
				subsection (a) may include—
						(1)representatives of
				patient, consumer, research, and health professional organizations;
						(2)experts on rare
				diseases, rare subtypes of rare and other diseases, and genetic targeting of
				treatments, including experts from academia; and
						(3)experts in
				innovative clinical trial designs for small target populations.
						(d)Topics for
				consultationTopics for consultation may include—
						(1)rare
				diseases;
						(2)the severity of
				rare diseases;
						(3)the unmet medical
				need associated with rare diseases;
						(4)the willingness
				and ability of individuals with a rare disease to participate in clinical
				trials;
						(5)an assessment of
				the benefits and risks, including side effects, of current and investigational
				therapies;
						(6)the design of
				clinical trials for rare disease populations and subpopulations; and
						(7)demographics and
				the clinical description of patient populations.
						(e)Timing of
				consultationThe Secretary may determine the timing of each
				consultation with the external experts, which may occur prior to, or following,
				the filing of an investigational new drug application under section 505(i), a
				new drug application under section 505(b), or a biologics license application
				under section 351 of the Public Health Service Act.
					(f)Classification
				as Special government employeesThe external experts who are
				consulted under this section shall be considered special government employees,
				as defined under section 202 of title 18, United States
				Code.
					.
		
